     Case: 3:20-cv-00070-RAM-RM Document #: 1 Filed: 08/19/20 Page 1 of 5


                IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                     DIVISION OF ST. THOMAS AND ST. JOHN

ANGELO MANCUSO, III,                             Case No.:

                  Plaintiff,

v.                                               ACTION FOR DAMAGES

MHSFR, LLC; MARRIOTT
INTERNATIONAL, INC.; MARRIOTT
OWNERS RESORTS (ST. THOMAS), INC.
d/b/a MARRIOTT FRENCHMAN’S COVE;
MARRIOTT OWNERSHIP RESORTS, INC.
d/b/a MARRIOTT VACATION CLUB
INTERNATIONAL,

                Defendants.                      JURY TRIAL DEMANDED


                                        COMPLAINT

      COMES NOW Plaintiff, ANGELO MANCUSO, III, by and through his undersigned

counsel, and files his Complaint against Defendants MHSFR, LLC, MARRIOTT

INTERNATIONAL, INC., MARRIOTT OWNERS RESORTS (ST. THOMAS), INC.,

MARRIOTT OWNERSHIP RESORTS, INC. and MARRIOTT VACATIONS WORLDWIDE

CORPORATION and alleges the following:

1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sec. 1332.

2.    The plaintiff, ANGELO MANCUSO, III, is an adult citizen of Egg Harbor Township,

      New Jersey.

3.    Defendant, MHSFR, LLC, is a Virgin Islands company licensed to do business in the

      Territory of the Virgin Islands at the time of the incident that forms the basis for this

      lawsuit, and which conducts business in the Territory of the U.S. Virgin Islands, where it

      is a resident and citizen, with its principal place of business on St. Thomas.
     Case: 3:20-cv-00070-RAM-RM Document #: 1 Filed: 08/19/20 Page 2 of 5
ANGELO MANCUSO, III VS. MHSFR, LLC
Complaint
Page 2

4.    Defendant, MARRIOTT INTERNATIONAL, INC. (“Marriott Int’l”), is a Delaware

      corporation with its principal place of business in Bethesda, MD that owns the property

      on which the accident occurred and operates the property as a hotel and vacation resort

      on St. Thomas, U.S. Virgin Islands.

5.    Defendant, MARRIOTT OWNERS RESORTS (ST. THOMAS), INC. is a Virgin Islands

      corporation with its principal place of business on St. Thomas, U.S. Virgin Islands that

      owns the property on which the accident occurred and operates the property as a hotel

      and vacation resort on St. Thomas, U.S. Virgin Islands.

6.    Defendant, MARRIOTT OWNERSHIP RESORTS, INC. is a Delaware corporation with

      its principal place of business in Bethesda, MD that owns the property on which the

      accident occurred and operates the property as a hotel and vacation resort on St. Thomas,

      U.S. Virgin Islands.

7.    Defendant MARRIOTT VACATION WORLDWIDE CORPORATION, is a Delaware

      corporation with its principal place of business in Bethesda, MD that owns the property

      on which the accident occurred and operates the property as a hotel and vacation resort

      on St. Thomas, U.S. Virgin Islands.

8.    On August 21, 2018, Plaintiff was an individual at the subject premises on vacation with

      his family.

9.    The Premises owned, occupied, and/or controlled by the defendants where the Plaintiff

      was walking was in an unreasonably dangerous condition due to a slippery, wet surface

      near the upper level stairs behind the pool, near the elevator, an area in which customers

      traverse, which caused the plaintiff to slip and fall with great force.
      Case: 3:20-cv-00070-RAM-RM Document #: 1 Filed: 08/19/20 Page 3 of 5
ANGELO MANCUSO, III VS. MHSFR, LLC
Complaint
Page 3

10.    The slippery, wet surface near the upper level stairs behind the pool, near the elevator

       was due to sprinklers, which in addition to watering foliage, sprayed over the walkway

       and covered the walkway with water spray.

11.    At the time of the incident complained of herein, the area which contained the slippery,

       wet surface did not have proper lighting (if any), safety signs, warning signs or any other

       safety measures to enable pedestrians to safely traverse the area.

12.    The defendants were responsible for inspecting and maintaining the area specifically the

       walkway complained of herein. The defendants were also responsible for ensuring that

       walkways located on the premises do not pose a slip hazard, and/or if they do then to

       ensure that warning signs are placed near any such hazards. The lack of the area being

       cordoned off and/or the lack of warning signs caused the Plaintiff to fall and sustain

       injury.

13.    As a direct and proximate result of the Defendants’ failure to ensure that its premises

       were in a safe condition, the Plaintiff fell down on the slippery wet walkway, causing

       him to sustain severe injuries to his body, including his back.

14.    Plaintiff’s injuries include pain and suffering, mental anguish, loss wages, loss of

       enjoyment of life, disfigurement and medical expenses, all of which have accrued in the

       past and will continue to accrue into the future.

                                            COUNT I
                                           (Negligence)

15.    Plaintiff repeats and realleges all preceding paragraphs 1-14, which are incorporated

       herein by reference.
      Case: 3:20-cv-00070-RAM-RM Document #: 1 Filed: 08/19/20 Page 4 of 5
ANGELO MANCUSO, III VS. MHSFR, LLC
Complaint
Page 4

16.    Plaintiff was a guest at Marriott Frenchman’s Cove remaining on the property for a

       purpose directly connected to the business dealings of MHSFR, II, Marriott International,

       Inc., Marriott Ownership Resorts, Inc., Marriott Vacation Worldwide Corporation; and

       Marriott Ownership Resorts (St. Thomas), Inc.

17.    The defendants had a duty to the plaintiff that required the Defendants and their agents to

       maintain the Premises in a reasonably safe condition for guests, such as the plaintiff.

18.    This obligation creates a duty on the part of the defendants to maintain, inspect, and to

       ensure that the Premises are in a reasonably safe condition for guests on the Premises,

       such as the Plaintiff.

19.    The defendants negligently breached this duty, including but not limited to in the

       following respects:

       a.      by failing to properly inspect and maintain the Premises;

       b.      by failing to provide for, and to have its employees actually make, adequate

               patrols of the Premises so as to locate, warn of, cordon off, and to timely correct

               conditions that can pose a hazard to customers, including the slippery, wet surface

               near the upper level stairs behind the pool, near the elevator as complained of

               herein; and

       c.      by failing to warn customers, including plaintiff, of the dangerous condition of the

               Premises including that the area where the plaintiff was injured was dangerous

               and presented a risk of harm, specifically the slippery, wet surface near the upper

               level stairs behind the pool, near the elevator that could result in potential falls.
      Case: 3:20-cv-00070-RAM-RM Document #: 1 Filed: 08/19/20 Page 5 of 5
ANGELO MANCUSO, III VS. MHSFR, LLC
Complaint
Page 5

20.    The defendants failed to monitor the Premises properly and further failed to hire, retain

       and to train appropriate and sufficient personnel to monitor, maintain, repair, clean, and

       inspect the Premises and to ensure that the Premises was maintained and operated in a

       manner that was safe for customers on the Premises, such as the Plaintiff.

21.    As a direct and proximate result of the Defendants’ negligent acts and omissions, the

       Plaintiff has been damaged in amounts to be proven at trial as alleged herein.

       WHEREFORE, the Plaintiff seeks an award of compensatory damages against the

defendants in an amount as determined by the trier of fact along with any other relief the Court

deems appropriate, including punitive damages if warranted by the facts.

                                                    Respectfully submitted,


Dated: August 19, 2020                              /s/ Ryan W. Greene
                                                    Ryan W. Greene, Esq.
                                                    VI Bar No. 839
                                                    15-B Norre Gade
                                                    P.O. Box 1197
                                                    Charlotte Amalie, St. Thomas
                                                    U.S. Virgin Islands 00804
                                                    Telephone: (340) 715-5297
                                                    Fax: (888) 519-7138
                                                    ryan@ryan-greene.com
